UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                              ORDER

     A Status Conference was held in this case on January 13, 2009,

most of which was open to the public, and part of which was closed

due to discussion of classified information. Upon consideration of

the representations of the parties, and the entire record herein,

it is hereby

     ORDERED, that parties are to submit any briefing in support of

their view of the appropriate definition of “enemy combatant” by

January 21, 2009; and it is further

     ORDERED, that Respondents must meet at least those discovery

obligations articulated in Judge Hogan’s Case Management Order

[#195; amended #219] by January 21, 2009; and it is further

     ORDERED, that within one week of the date of this Order,

Petitioners shall provide Respondents with a realistic list that

prioritizes those factual issues which Petitioners request to be

de-classified. Within one week of receiving that list, Respondents
will    inform   Petitioners   as     to    whether   those    requests   can   be

satisfied; and it is further

       ORDERED, that within one week of the date of this Order,

Petitioners shall provide Respondents with a realistic list that

prioritizes the exculpatory evidence they are requesting.                       By

January 30, 2009, Respondents will inform Petitioners as to whether

those requests can be satisfied; and it is further

       ORDERED, that Petitioners’ opposition to Respondents’ Motion

to Clarify, Reconsider, or Amend Three Case Management Order

Provisions and to Stay Those Obligations Pending Resolution of This

Motion and Any Appeal, if any, is due by January 26, 2009, at 5:00

p.m.,    and   shall   not   exceed    27    pages    (fewer   pages   would    be

appreciated).     Respondents’ reply is due by February 3, 2009, at

5:00 p.m., and is not to exceed 10 pages; and it is further

       ORDERED, that parties’ motions on the admission of hearsay

evidence are due by January 30, 2009; and it is further

       ORDERED, that Respondents shall provide to Petitioners by

January 19, 2009 those medical records that they are obligated to

turn over under the Court’s October 26, 2005 Order in connection

with the forced feeding of Petitioner Hamdoun; and it is further

       ORDERED, that, on January 26, 2009, at 2:00 p.m., there will

be a Hearing regarding the Renewed Emergency Motion for Injunction

Against Further Torture of Mohammed Bawazir.             By January 22, 2009,

Respondents shall file before the Court an affidavit from the

official responsible for Guantanamo Bay’s compliance with the

                                       -2-
Court’s October 26, 2005 Order regarding forced feeding.                        The

affidavit may be filed along with Respondents’ full opposition to

the   Motion.    Respondents    should     prepare   to       have   the   affiant

available for telephonic testimony during the Hearing;                 and it is

further

      ORDERED,    that   the   parties   shall   file     a    Joint   Report    on

discovery no later than February 12, 2009 at 4:00 p.m.




                                            /s/
January 14, 2009                           Gladys Kessler
                                           United States District Judge


Copies to:      Attorneys of Record via ECF




                                     -3-